Exhibit 10.2

SECOND AMENDMENT
TO THE
BEACH FIRST NATIONAL BANK
AMENDED AND RESTATED
DIRECTOR RETIREMENT AGREEMENT
DATED       , 200
FOR

THIS SECOND AMENDMENT is entered into this      day of      , 200 , by and
between BEACH FIRST NATIONAL BANK (the “Bank”), a federally-chartered commercial
bank located in Myrtle Beach, South Carolina, and      (the “Director”).

WHEREAS, the Bank and the Director entered into the Amended and Restated
Director Retirement Agreement on August 24, 2005, effective as of July 1, 2002
(the “Agreement”);

WHEREAS, the Bank and the Director amended the Agreement on December 28, 2007;

WHEREAS, Section 7.1 of the Agreement provides that the Agreement may be amended
upon mutual consent of the parties thereto; and

WHEREAS, the parties now desire to amend the Agreement for the purpose of
reducing the Benefit Amount;

NOW, THEREFORE, it is agreed by and between the Bank and the Director as
follows:

Section 1.2 of the Agreement shall be amended and replaced as follows:



1.2   “Benefit Amount” means $1,351 (One Thousand Three Hundred Fifty-One
Dollars) effective as of July 1, 2009. Commencing June 30, 2010, and at the end
of each successive Plan Year thereafter, the Benefit Amount shall be increased
by seven percent (7.0%) from the previous Plan Year to a maximum benefit of
$13,000 (Thirteen Thousand Dollars).

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date indicated above.

 

     
DIRECTOR:
  BANK:
 
 
 
  BEACH FIRST NATIONAL BANK
 
      By                                                                Title
                                                          

 

9